IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 92-7266

                          _________________

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                               VERSUS

MICHAEL BARNARD BALL,

                                                Defendant-Appellant.


                          ________________

          Appeals from the United States District Court
             for the Northern District of Mississippi
                         _________________
                          (March 24, 1993)

Before GARWOOD and HIGGINBOTHAM, Circuit Judges, and SCHWARTZ*,
District Judge.

PER CURIAM:

     Michael Ball appeals his conviction for possession of a stolen

United States Treasury check, in violation of 18 U.S.C. §1708.

Finding no error, we affirm.

                                 I. FACTS

     On May 4, 1990, the United States Treasury issued a check in

the amount of $963.00 for payment of a federal tax refund due Louis

B. Buchanan. Although the check was mailed to Buchanan's residence


     *
       Senior District Judge of the Eastern District of
Louisiana, sitting by designation.

                                  1
in   Columbus,   Mississippi,   he   never   received   the   check.    The

Government claims the check was intercepted by Ball, who lived in

Buchanan's neighborhood and had access to his mailbox.                 Ball

subsequently attempted to cash the treasury check at a grocery

store located in a nearby town.          In doing so, Ball enlisted the

assistance of Dudley Wriley, a co-worker.        Wriley knew the owners

of the grocery store, and it was in reliance of this relationship

that one of the owners agreed to cash the treasury check despite

Ball's failure to present proper identification.

      Ball was later charged in a two-count indictment with passing

and possessing a stolen United States Treasury check in violation

of 18 U.S.C. §§ 510, 1708.      A jury found Ball guilty of possessing

a stolen treasury check as alleged in count two of the indictment,

but was unable to reach a verdict with respect to the passing

charge contained in count one.1

                                     II. DISCUSSION

  The Government's principal evidence was the testimony of Dudley

Wriley.   Neither party disputes that Dudley Wriley was deaf, his

spoken words unintelligible, or that his wife was appointed and

sworn as an interpreter of his speech. Ball, however, asserts that

it was improper to appoint an interpreter where, as here, the

witness could have responded to counsel's questions through written

statements or other unspecified means.

      A trial court's decision to appoint an interpreter is reviewed


      1
         It is with the permission of the district court that
Ball has been allowed to bring this out-of-time appeal.

                                     2
under an abuse of discretion standard.                 See United States v.

Martinez, 616 F.2d 185, 188 (5th Cir. 1980); Suarez v. United

States, 309 F.2d 709, 712 (5th Cir. 1963).             The trial court held a

hearing outside the presence of the jury to determine the proper

procedure to elicit Dudley Wriley's testimony.                The Government

proposed   to   have     Wriley's    wife,   Ophelia    Wriley,    act   as    an

interpreter     to    which   Ball   objected,   but    failed    to   offer   an

alternative.         Thereafter, the trial court gave the parties an

opportunity to question Wriley's wife with respect to her ability

and qualifications and the opportunity to test the adequacy of her

interpretive skills by allowing counsel from both sides to ask

questions of Wriley through his wife.            The trial court found that

the long-standing relationship between the witness and his wife

allowed the two to communicate with one another freely and then

qualified her as an expert pursuant to Federal Rules of Evidence

Rules 604 and 702.       The defendant renewed his objection to the use

of an interpreter, but he continued to offer no alternative to the

Government's proposed method of eliciting the testimony and his

objection was overruled.         Under these circumstances, we find the

trial court's initial decision to appoint an interpreter to have

been within its sound discretion.

     Ball next argues that the trial court erred in failing to

terminate the questioning of Wriley when it became necessary for

his wife to repeat and rephrase questions posed by counsel.                Ball

further contends that the trial court erred in allowing Wriley's

wife to interject statements outside the scope of her husband's


                                       3
responses to the questions posed.                   At the trial level, Ball's

objection    was    limited     to    receiving      the    testimony    through   an

interpreter and Ball's qualitative objections are raised for the

first time on appeal.      In the absence of an objection below, we may

only reverse the conviction if the trial court's error, if any,

rises to the level of plain error.              See United States v. King, 505
F.2d 602, 605 (5th Cir. 1974).

     It is well established that an interpreter must have no

interest in the outcome of a criminal proceeding if he or she is to

act in his or her professional capacity during the course of those

proceedings. There is, however, no absolute bar against appointing

a witness' relative to act as an interpreter when circumstances

warrant such an appointment.               See United States v. Addonizio, 451
F.2d 49, 68 (3d Cir. 1971), cert. denied, 405 U.S. 936, 92 S. Ct.
949 (1972).       Rather, the trial court must take into consideration

the unique circumstances of each case including the interpreter's

interest and involvement in the case, the necessity of having a

family member act as an interpreter, and available alternative

modes of testimony. Here, the interpreter's only connection to the

defendant was that she was married to a witness at the defendant's

trial.    Moreover, the nature of the witness's handicap made it

necessary for the trial court to appoint someone familiar with the

witness     and    "prevented        the    court    from    obtaining    a   wholly

disinterested person."        See Prince v. Beto, 426 F.2d 875, 876 (5th

Cir. 1970).        In the absence of the slightest showing that the

interpreter harbored any feelings of malice or prejudice toward the


                                            4
defendant, we find no reason to believe that Mrs. Wriley's interest

in the trial's outcome was so prodigious as to pose a threat to the

fairness of the proceedings.         Id. at 876-77.

     Defendant's    argument    that       the   interpretation   provided     by

Wriley's wife was of such poor quality as to deprive the defendant

of a fair trial and his rights to due process is also without

merit.   Our review of the record of the proceedings below revealed

that the interpreter posed the questions asked to her husband as

they were stated to her by counsel and re-phrased those questions

only when it was necessary to assist her husband in understanding

a   particular    question.      Mrs.       Wriley's     translation     of   the

defendant's statements were likewise to the point and without

superfluous explanation.       On the one occasion when Mrs. Wriley

interjected   a   statement    that    fell      outside   the   scope   of   her

husband's response to a question, she relayed a fact within her

personal   knowledge   that    had    little,      if   any,   bearing   on   the

defendant's participation in the alleged criminal conduct.                    The

defendant's complaint that Mrs. Wriley's statement denied him his

right to cross-examine a Government witness is without foundation.

It was well within the defendant's right to have called Mrs. Wriley

as a witness in the proceedings, and his failure to do so indicates

that he found her statement to be unworthy of further elaboration

or explanation.    See Fairbanks v. Cowan, 551 F.2d 97, 99 (6th Cir.

1977); see also United States v. Owen, 484 U.S. 554,559, 108 S. Ct.
838, 842 (1988).    Finally, the trial court went to great lengths to

instruct the jury regarding Mrs. Wriley's limited role within the


                                       5
proceedings thereby ensuring that her particular participation as

an interpreter was well understood by the jury.                We therefore hold

that the district court did not commit error, let alone, plain

error.2

       Ball's final argument contends that the evidence admitted at

trial was insufficient to support his conviction.                    On appeal, the

Government is entitled to have us examine the evidence in the light

most       favorable   to   it--to   make       all   reasonable    inferences   and

credibility choices in favor of the verdict.                See United States v.

Jokel, 969 F.2d 132, 134 (5th Cir. 1992).                      "The evidence is

sufficient if a reasonable trier of fact could have found that it

established guilt beyond a reasonable doubt.                       Every reasonable

hypothesis of innocence need not have been excluded, nor need the

evidence be entirely inconsistent with innocent conduct."                        Id.

(citing United States v. Vasquez, 953 F.2d 176, 181 (5th Cir.),

cert. denied, __ U.S. __, 112 S. Ct. 2288 (1992).                   The evidence, in

this case, included testimony from Wriley that he had been asked by

Ball to help him cash the treasury check.                The store owner, Marion

Killebrew, testified that she had cashed the treasury check for

Wriley and a man whom she believed to be Ball.               Further implicating

Ball was the appearance of his fingerprints and palm print on the

check.       Finally, Louis Buchanan testified that he never gave Ball

       2
        As the defendant did not allege a violation of the Court
Interpreters Act of 1978, 28 U.S.C. §1827, at trial or on appeal
and since a conviction will be reversed based on a failure to
comply with the Act's provisions only when fundamental unfairness
has resulted, we find it unnecessary to address whether the trial
court's decision to appoint Mrs. Wriley complied with the terms
of that statute.

                                            6
permission to cash or possess the check.   We thus find that there

was more than sufficient evidence for a reasonable jury to have

convicted Ball as to count two of the indictment.       See United

States v. Hall, 845 F.2d 1281, 1284 (5th Cir.), cert. denied, 488
U.S. 860 (1988).

     There is no error in the record before us and, accordingly, we

AFFIRM.




                                7